Citation Nr: 1421266	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  13-17 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an (increased) initial rating for posttraumatic stress disorder (PTSD), currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development of the claim for an (increased) initial rating in excess of 10 percent for PTSD is warranted, in order to obtain outstanding VA medical records and for a VA psychiatric examination.

The AMC should obtain all outstanding VA medical treatment records relating to the Veteran's psychiatric disabilities.  At the April 2014 Board Hearing, the Veteran stated that for the previous 7 years he had received psychiatric treatment at the VA Medical Center (VAMC) in Salisbury, North Carolina.  The Veteran further asserted that he recently began attending a new program called Acceptance and Commitment Therapy, in addition to meeting with a counselor every 2 months, at the Salisbury VAMC.  However, the file contains only treatment records dated December 2005 through November 2012 from the Salisbury VAMC.  The RO should request copies of outstanding VA medical treatment records regarding psychiatric treatment from November 2012 to present from the Salisbury VAMC.  Once these treatment records are obtained, the Veteran should be afforded another VA examination in order to identify the symptoms associated with the Veteran's PTSD and to fully assess the impact that such symptoms have on the Veteran's occupational and social functioning, in light of the new medical evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain copies of all VA treatment of the Veteran's psychiatric disabilities not currently in the claims folder, to include copies of all records from the Salisbury, North Carolina, VAMC dated November 2012 to the present.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Once the VA treatment records are obtained and associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the level of severity of his PTSD.  The claims file should be made available to the examiner for review of the history in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.

All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD and indicate the impact the symptoms associated with his PTSD have on the Veteran's occupational and social functioning.  In making this assessment, the examiner is asked to address the following:

(1) Identify the symptoms associated with the Veteran's service-connected PTSD;

(2) Identify the frequency, severity and duration of the symptoms associated with the Veteran's service-connected PTSD; and

(3) Provide an opinion as to whether the frequency, severity and duration of the symptoms associated with the Veteran's PTSD result in a level of social and occupational functioning that produces: (a) total occupational and social impairment; (b) deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; (c) reduced reliability and productivity; or (d) occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal).

The examiner is asked to explain the reasons and bases of for each opinion provided.

3.  Then, the RO should re-adjudicate the issue of entitlement to an (increased) initial for PTSD, currently evaluated at 10 percent disabling.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

